Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Pequignot (US 2004/0135141) which teaches an analogous electrostatic discharge protection circuit device including (see figure 4)
a first carbon-based diode (left side diode in figure 4, carbon is recited in [0084]), said first carbon-based diode having a cathode and an anode (see figure 4); a second carbon-based diode (right side diode in figure 4, carbon is recited in [0084]), said second carbon-based diode having a cathode and an anode (see figure 4). 
Pequignot does not specifically disclose or suggest the element/step of “wherein said anode of said first carbon-based diode is in electrical communication with said cathode of said second carbon-based diode, forming a protected circuit node; wherein said cathode of said first carbon-based diode is in electrical communication with a first node and said first carbon-based diode provides a conductive path between said protected circuit node and said first node; wherein said anode of said second carbon-based diode is in electrical communication with a second node and said second carbon-based diode provides a conductive path between said protected circuit node and said second node; and wherein said electrostatic discharge protection circuit limits electrostatic discharge voltage surges on said protected circuit node”, as recited by the independent claims, in combination with the other elements/steps of the claim. No 
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/